United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
McGUIRE AIR FORCE BASE, Trenton, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-163
Issued: April 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2013 appellant, through his attorney, filed a timely appeal from May 1,
2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden to establish that the April 8,
2010 work injury caused additional medical conditions; and (2) whether OWCP met its burden to
justify the termination of benefits for the accepted neck sprain.
1

Since using October 30, 2013, the date the appeal was received by the Clerk of the Board, would result in the
loss of appeal rights, the date of the mailing of the certified mail from appellant is considered the date of filing. The
date the U.S. Postal Service postmarked the certified mail is October 28, 2013, which renders the appeal as timely
filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 8, 2010 appellant, a 31-year-old maintenance worker, sustained a traumatic
injury in the performance of duty when, as a passenger in a motor vehicle, he hit his head when
the driver hit/bumped a curb at two miles per hour (mph). OWCP accepted his claim for neck
sprain.
In February 2012 Dr. Steve J. Paragioudakis, a Board-certified orthopedic surgeon,
recommended a left ulnar nerve transposition followed by a left median nerve release. He added
that appellant would eventually need to undergo an anterior cervical discectomy and interbody
arthrodesis with instrumentation at C5-6 and C6-7. Dr. Paragioudakis stated that appellant’s
present symptoms were causally related to his work accident.
Dr. David B. Dickerson, a Board-certified orthopedic surgeon, examined appellant on
April 2, 2012 and diagnosed an injury to the ulnar nerve, cervical spondylosis with myelopathy,
and carpal tunnel syndrome. He noted that appellant was a passenger when the driver hit a curb.
Appellant was looking left and felt a pop in his neck. He did not have immediate symptoms but
had significant pain the next day. Appellant’s symptoms worsened over a week, and he
developed some stiffness. He denied any previous neck injury but did have some neck stiffness
in the past.
OWCP denied authorization for the surgeries because the request was not accompanied
by an explanation of how the procedures arose from the April 8, 2010 work incident. It referred
appellant, together with the medical record and a statement of accepted facts, to Dr. Kenneth
Heist, an osteopath specializing in orthopedic surgeon, for a second opinion and to determine the
nature and extent of the injury-related condition and the need for treatment.
Dr. Heist examined appellant on May 7, 2012. He related the history of injury and
reviewed appellant’s medical treatment. After describing his findings on examination, Dr. Heist
diagnosed cervical sprain, preexisting degenerative spinal disease; left carpal tunnel disease and
left ulnar nerve neuropathy. He felt that appellant’s decreased range of cervical motion was
related to his preexisting degenerative spinal disease. It was Dr. Heist’s opinion that the
accepted neck sprain had resolved. He explained that this was a soft-tissue injury and usually
resolves within four to six months. Further, diagnostic studies were negative for traumatic
pathology.
Dr. Heist noted that studies documented left ulnar and carpal tunnel syndrome. He
observed that carpal tunnel syndrome was a repetitive disorder unlikely to be related to a single
traumatic event. Indeed, Dr. Heist felt that neither of the peripheral nerve entrapments was
related to the 2010 work incident. “It is documented that the car in which he was riding was
going two mph when it bumped the curb. The mechanism of injury does not justify his
complaints.”
In a supplemental report, Dr. Heist clarified that appellant was injured in a motor vehicle
accident while working on April 8, 2010. He felt there was no current disability causally related
to the accident because x-rays performed one week later documented preexisting degenerative
spinal disease. “This was not caused by a car bumping a curb at two mph.” Further, appellant’s

2

examination revealed a restriction of motion that, in Dr. Heist’s opinion, was due to the
preexisting condition. There were no other abnormal findings.
In an undated attending physician’s form report, Dr. Dickerson indicated that appellant
had no history of preexisting injury or disease. His findings included cervical spondylosis and a
C4-5 disc bulge. Dr. Dickerson indicated with an affirmative mark that appellant’s condition
was caused or aggravated by the April 8, 2010 injury. He did not explain.
In a decision dated September 7, 2012, OWCP denied expanding its acceptance of
appellant’s case. It noted that Dr. Dickerson did not provide an explanation of how his diagnoses
resulted from the April 8, 2010 work injury. OWCP found that the weight of the medical
opinion evidence rested with Dr. Heist, who offered a well-reasoned opinion explaining why any
currently diagnosed condition and associated surgery request was not related to what happened
on April 8, 2010.
In a decision dated October 10, 2012, OWCP terminated appellant’s compensation
benefits for the accepted condition of neck sprain. It again found that the weight of the medical
opinion evidence rested with Dr. Heist and established that appellant no longer had residuals or
disability due to the accepted medical condition.
OWCP received a December 11, 2012 report from Dr. Paragioudakis, who found that
appellant had a left C6-7 radiculopathy “most likely secondary to a disc herniation as a result of
his motor vehicle accident.”
In a decision dated May 1, 2013, an OWCP hearing representative affirmed OWCP’s
September 7, 2012 denial of expansion of the accepted medical conditions. The hearing
representative found that the medical evidence failed to support that appellant’s carpal tunnel
syndrome or left ulnar neuropathy were causally related to the April 8, 2010 work injury.
In a second decision dated May 1, 2013, an OWCP hearing representative affirmed
OWCP’s October 10, 2012 decision to terminate compensation benefits for the accepted neck
sprain. The hearing representative found that Dr. Heist’s opinion was sufficiently rationalized to
meet OWCP’s burden to establish that appellant no longer suffered residuals or disability related
to the accepted medical condition.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his claim by the weight of the evidence,3 including that he sustained an injury in the
performance of duty and that any specific condition or disability for which he claims compensation
is causally related to that employment injury.4

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The claimant must submit a rationalized medical opinion that supports a causal
connection between the claimed medical condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury, and must explain from a medical perspective how the current
condition is related to the injury.5
ANALYSIS -- ISSUE 1
OWCP accepted that the work incident on April 8, 2010 caused a neck sprain. Several
years later, appellant’s physicians requested authorization for left carpal tunnel surgery and left
ulnar nerve transposition, before an eventual cervical disc fusion. It is therefore appellant’s
burden of proof to submit medical opinion evidence sufficient to establish that the medical
conditions for which surgery was requested were causally related to what happened on
April 8, 2010.
Dr. Paragioudakis and Dr. Dickerson, appellant’s orthopedic surgeons, offered some
support. Dr. Paragioudakis stated in February 2012 that appellant’s current symptoms were
causally related to his work accident. In December 2012 he found that appellant had a left C6-7
radiculopathy “most likely secondary to a disc herniation as a result of his motor vehicle
accident.” Dr. Paragioudakis did not explain how he came to these conclusions.
Medical conclusions unsupported by rationale are of little probative value.6 It is not at all
clear how a vehicle hitting/bumping a curb at two miles per hour caused carpal and cubital tunnel
syndrome on the left, or how any physician is able to determine that such a low-impact
mechanism of injury caused a herniated cervical disc. Without soundly explaining these matters
and identifying what objective evidence justified such a conclusion, Dr. Paragioudakis’ opinion
carries little probative weight and is insufficient to establish the critical element of causal
relationship.
Dr. Dickerson indicated that appellant had no history of preexisting injury or disease.
X-rays performed one week after the April 8, 2010 work incident documented preexisting
degenerative spinal disease. It does not appear, therefore, that he was working from a proper
history. Medical conclusions based on inaccurate or incomplete histories are of little probative
value.7 Dr. Dickerson indicated with an affirmative mark that appellant’s cervical spondylosis
and C4-5 disc bulge were caused or aggravated by the April 8, 2010 work injury. He did not
explain.
The Board has held that when a physician’s opinion on causal relationship consists only of
checking “yes” to a form question, that opinion has little probative value and is insufficient to
5

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

6

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

7

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

4

establish causal relationship.8 Appellant’s burden includes the necessity of furnishing an
affirmative opinion from a physician who supports his conclusion with sound medical reasoning.
As Dr. Dickerson did no more than check “yes” to a form question, his opinion on causal
relationship is of little probative value and is insufficient to discharge appellant’s burden of proof.
Dr. Heist, the second opinion osteopath specializing in orthopedic surgery, offered a
reasonably sound medical opinion to the contrary. OWCP had provided him with the medical
record and a statement of accepted facts so he could base his opinion on a proper history. Dr. Heist
noted that x-rays taken one week after the April 8, 2010 work injury showed preexisting
degenerative spinal disease. This was not something that could be caused by a car bumping a
curb at two mph. Further, diagnostic studies were negative for traumatic pathology. Dr. Heist
explained the repetitive nature of carpal tunnel injury and found that mechanism of injury in this
case was not consistent with appellant’s complaints of peripheral nerve entrapment.
On top of the reports from the attending physicians, Dr. Heist’s discussion of causal
relationship tends to establish that the April 8, 2010 work injury caused little more than the
accepted neck sprain. Accordingly, the Board finds that appellant has not met his burden to
establish the element of causal relationship for additional medical conditions. The Board will
therefore affirm OWCP’s May 1, 2013 decision on this issue.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.9 Once OWCP accepts a claim,
it has the burden of proof to justify termination or modification of compensation benefits.10
ANALYSIS -- ISSUE 2
OWCP accepted appellant’s claim for neck sprain. It paid compensation benefits to
appellant on the basis of that acceptance. On October 10, 2012 it terminated compensation
benefits for the accepted neck sprain. It is therefore OWCP’s burden to establish that appellant
no longer suffered residuals or disability due to the accepted condition.
In his May 7, 2012 report, Dr. Heist explained that the accepted neck sprain was a softtissue injury that usually resolves in four to six months. It had been a couple of years, and it was
his opinion that the accepted neck sprain had resolved. Dr. Heist believed that appellant’s
current decreased range of motion was related instead to his preexisting degenerative spinal
8

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

9

5 U.S.C. § 8102(a).

10

Harold S. McGough, 36 ECAB 332 (1984).

5

disease, which x-rays documented one week after the work incident. There were no other
abnormal findings and there are no medical opinions to the contrary.
The Board finds that Dr. Heist’s opinion is based on a proper history and is sufficiently
well rationalized to establish that appellant no longer suffers from the neck sprain he sustained
on April 8, 2010 but rather is currently symptomatic of his preexisting condition. The Board
finds that OWCP has met its burden of proof. The Board will therefore affirm OWCP’s May 1,
2013 decision on this issue.
CONCLUSION
The Board finds that appellant has not met his burden to establish that the April 8, 2010
work injuries caused additional medical conditions. The Board also finds that OWCP met its
burden to justify the termination of benefits for the accepted neck sprain.
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2013 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: April 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

